Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 11/21/2018.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 5, 7-9, 13, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 5, 15 recites wherein the sterile barrier housing includes a cap, the cap removable to expose an internal cavity defined within the sterile barrier housing, the cavity configured to selectively receive a motor pack therein. Claims 8, 18 recite a motor pack supported in the sterile barrier housing. Claim 13 recites wherein the carriage includes a rear panel coupled to the rail and a coupling flange extending from the rear panel, the coupling flange rotatably supporting the instrument rotation pulley.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2008/0119870 (Williams).
Regarding claim 1, Williams discloses as shown in Figures 1B, 1D, a robotic surgical system comprising: a robotic arm (portion of arm 153 aside from sled 158, see paragraph [0042]); a carriage (sled 158, see paragraph [0042]) coupled to the robotic arm and rotatably supporting an instrument rotation pulley (pulley 828A, see paragraph [0165]) and a motor axis pulley (one of idler pulleys 831, 832, see paragraph [0165]); a drive belt (cable loop 5, see paragraph [0155]) coupled to the instrument rotation pulley and the motor axis pulley; and a motor (servomotors 802A, see paragraph [0152]) supported by the carriage and including a coupling (capstan 804A, see paragraph [0155]) that is driven by the motor upon an actuation of the motor, the coupling engaged with the motor axis pulley such that rotation of the motor axis pulley rotates the drive belt to rotate the instrument rotation pulley. 
Regarding claims 2, 3 Williams discloses a surgical instrument (robotic instrument 400, see paragraph [0044]) configured to couple to the carriage, wherein the surgical instrument operably couples to the instrument rotation pulley such that rotation of the instrument rotation pulley rotates the surgical instrument. See paragraph [0155].
Regarding claims 10, 20,  Williams discloses a tension pulley operably coupled to the drive belt. 
Regarding claims 11, 12  Williams discloses Figures 1B, 1D a robotic surgical system comprising: a surgical instrument (robotic instrument 400, see paragraph [0044]) defining a longitudinal axis between proximal and distal ends thereof; an instrument drive unit (rotatable adapter 910A, see paragraph [0166]) configured to transmit rotational forces to the surgical instrument while the surgical instrument is coupled to the instrument drive unit; and a carriage (sled 158, see paragraph [0042]) supporting the instrument drive unit and the surgical instrument while the surgical instrument is coupled to the instrument drive unit, the carriage including: an instrument rotation pulley (pulley 828A, see paragraph [0165]); a motor axis . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0119870 (Williams) in view of U.S. Patent Publication Number 2006/0161138 (Orban, III et al.)
Regarding claims 4, 14 Williams fails to disclose comprising a sterile barrier housing including a drive transfer assembly configured to couple to the surgical instrument. 
Orban, III et al., from the same field of endeavor teaches a similar robotic surgical system as shown in Figure 9A which includes a sterile barrier housing (adaptor 300, see paragraph [0064]) including a drive transfer assembly (discs 304, see paragraph [0076]) configured to couple to the surgical 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the robotic surgical system to include the sterile barrier housing disclosed by Orban in the system disclosed by Williams in order to maintain a sterile barrier between the instrument and the robotic surgical system
Regarding claims 6, 16,  Williams in view of Orban, III et al. disclose a sterile barrier collar assembly (instrument stop feature 308, see paragraph [0076] of Orban, III) configured to couple to the drive transfer assembly, the sterile barrier collar assembly configured to support the surgical instrument while the surgical instrument is coupled to the drive transfer assembly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771